o Oo YN HD wm BPW YO =

NO NO NO HNO HD HHO NY NN NO HF HF Fe ROR ee ee
Hn NH WA FB WH NH KH CO OBO MH AIT DH TA BR WW NY KS CO

GZaSse222°Pock OHI HI1INAR GaRMenisss FidehoMeH21 pRege bft

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR20-191JLR
Plaintiff,
ACCEPTANCE OF PLEA OF
V. GUILTY, ADJUDICATION OF
GUILT AND NOTICE OF
AUSTIN HSU, SENTENCING
Defendant.

 

 

 

 

This Court, having considered the Report and Recommendation of the
United States Magistrate Judge, to which there has been no timely objection, and subject
to consideration of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(3), hereby
accepts the plea of guilty of the defendant to the charge in Count One contained in the
Information, and the defendant is adjudged guilty of such offense. All parties shall

appear before this Court for sentencing as directed.

. Fabs, NL
IT IS SO ORDERED this 5" day of January, 2021.

/o™ a

Ss__ STAs Qe XM yA
JAMES L. ROBART
United States District Judge

UNITED STATES ATTORNEY

ACCEPTANCE OF PLEA OF GUILTY - | 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

U.S. v. AUSTIN HSU/CR20-191JLR (206) 553-7970
